DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
Claim 1 recites, inter alia, “…an external insulating layer surrounding the body, the identification portion being disposed on the external insulating layer”.  (Emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, U.S. Patent Application Publication 2015/0380151, in view of Kondou et al., (hereinafter Kondou), U.S. Patent Application Publication 2018/0061551.
Regarding Claim 12, Choi teaches, a coil component (Fig. 3) comprising: 
a coil portion (200) enclosed in a body (100), the coil portion having a first connecting portion (210) and a second connecting portion (220); 
a first external electrode (410) and second external electrode (420) each having at least a portion disposed on a first external surface of the body (lower surface, Fig. 3) connected respectively to the first and second connecting portions, the portions of the first and second external electrodes disposed on the first external surface being spaced apart from each other; 
an identification portion (500)…disposed on a portion of a second external surface of the body (upper surface, Fig. 3) different from the first external surface,
the identification portion (500) protruding outwardly (Fig. 3) from the body away from the second external surface.  (Choi: Figs. 1-3, para. [0032], [0037]).
Choi does not explicitly teach, the identification portion comprising an insulating resin.
However, Kondou teaches (Fig. 12), the identification portion comprising an insulating resin (“resin is used to form the marker portion 22” [0064]).  (Kondou: Figs. 1, 2, 5 and 12, para. [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification portion of Choi to include the insulating resin of Kondou, the motivation being to match the material of the insulator “in a case where the insulator portion 11 is formed of a filler such as a magnetic material and a resin” [0064].  (Kondou: Fig. 12, para. [0064]).  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, the combination of Choi in view of Kondou further teaches, wherein the first external surface (Choi: lower surface, Fig. 3) is a mounting surface for the coil component.  (Choi: Figs. 1-3, para. [0032]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kondou, as applied to claim 12, and further in view of Ueda et al., (hereinafter Ueda), U.S. Patent Application Publication 2009/0237894.
Regarding Claim 13, the combination of Choi in view of Kondou is silent on the dimensions of the plurality of patterns. (Kondou: Figs. 1, 2, 5 and 12, para. [0064], [0075], [0076], [0083]).
The combination of Choi in view of Kondou does not explicitly teach, wherein the identification portion includes a plurality of patterns having a thickness of 4.5 um or more.
However, Ueda teaches (Fig. 3), wherein the identification portion includes a plurality of patterns having a thickness of 4.5 um or more (Ueda: “has a structure in which gold of 1000 nm is laminated on titanium of 20 nm” [0029] i.e. 1.02 um).  (Ueda: Figs. 2-4, para. [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identification portion of the combination of Choi in view of Kondou to include the thickness of the patterns of Ueda, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Figs. 2-4, para. [0029]).  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, the combination of Choi in view of Kondou and further in view of Ueda further teaches, wherein the identification portion includes a plurality of patterns have a polygonal (Ueda: “square patterns” [0027]) or circular cross-sectional shape, the motivation being that “the conductive patterns 50a through 50c have large optical reflectivity, because the conductive patterns 50a through 50c are formed with the sputtering method and has a surface of gold” [0029].  (Ueda: Fig. 2, para. [0027], [0029]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kondou, as applied to claim 12, and further in view of Choi (hereinafter Choi 2), U.S. Patent Application Publication 2016/0268038.
Regarding Claim 15, the combination of Choi in view of Kondou is silent on coil layers disposed on opposing sides of an insulating layer. (Kondou: Figs. 1, 2, 5 and 12, para. [0083]).
The combination of Choi in view of Kondou does not explicitly teach, wherein the coil portion comprises an insulating layer, a first coil pattern disposed on a first side of the insulating layer and connected to the first connecting portion, a second coil pattern disposed on a second side of the insulating layer opposite the first side and connected to the second connecting portion, and a via penetrating the insulating layer and connecting the first coil pattern to the second coil pattern.
However, Choi 2 teaches (Fig. 6), wherein the coil portion comprises an insulating layer (20), a first coil pattern (41) disposed on a first side of the insulating layer and connected to the first connecting portion (connection portion of 41), a second coil pattern (42) disposed on a second side of the insulating layer opposite the first side and connected to the second connecting portion (connection portion of 42), and a via (“electrically connected to each other through a via (not illustrated) penetrating through the insulating substrate 20” [0050]) penetrating the insulating layer and connecting the first coil pattern to the second coil pattern.  (Choi 2: Fig. 6, para. [0049], [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the body of the combination of Choi in view of Kondou to include the external insulating layer of Choi 2, the motivation being to provide “a first coil pattern 41 formed on one surface of an insulating substrate 20 and a second coil pattern 42 formed on the opposing surface of the insulating substrate 20” [0049]).  (Choi 2: Fig. 6, para. [0049]).  Therefore, the limitations of Claim 15 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/04/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837